Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, made and entered into as of this 7th day of September
2007, by and between Inverted Paradigms Corporation., a Delaware corporation
(the “CORPORATION”), and , Chris Trina (the “EXECUTIVE”).

WITNESSETH THAT:

WHEREAS, the Corporation desires to employ the Executive in the capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Corporation in such capacity for the period and on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:

 

  a. Employment Period. The Corporation hereby agrees to employ the Executive as
its Chief Executive Officer, in such capacity, agrees to provide services to the
Corporation for the period beginning on September 4, 2007 and ending
September 4, 2008 (the “TERMINATION DATE”) (or such later date as may be agreed
to by the parties within 120 days prior to the Termination Date) (the
“EMPLOYMENT PERIOD”).

 

  b. Performance of Duties. The Executive agrees that during the Employment
Period, while he is employed by the Corporation, he shall devote his full time,
energies and talents exclusively to serving in the capacity of Chief Executive
Officer of the Corporation in the best interests of the Corporation, and to
perform duties assigned to his by the Board of Directors faithfully, efficiently
and in a professional manner. Without the Board’s consent (which consent shall
not be unreasonably withheld), the Executive shall not serve as or be a
consultant to or employee, officer, agent, or director of any corporation,
partnership or other entity that is a competitor of the Corporation.

Specifically, as Chief Executive Officer, you will be responsible for financial
reporting and taxes, treasury and accounting operations, financial analysis,
internal control, in-house legal administration, sales, and general oversight of
company affairs. Your responsibility will be to manage and work with the Board
of Directors, and as such, policy and direction from the board will flow through
you to the company.

Additionally, you will be responsible for supporting the identification and
evaluation of new business thrusts such as new business acquisition or merger
opportunities, supporting both near-term and long-range marketing activities,
and the oversight and evaluation of the company’s top level managers.

 

  c. Compensation. Subject to the terms and conditions of this Agreement, during
the Employment Period, the Executive shall be compensated by the Corporation for
his services as follows:

 

  (i) Commencing on the effective date of the Agreement, the Executive shall
receive a base salary of not less than $240,000 during the term of this
Agreement, with such base salary payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes.



--------------------------------------------------------------------------------

  d. Restricted Stock Grant: The Company shall grant to the executive 1,600,000
shares of the common stock of the company that is currently traded on the Pink
Sheets stock symbol IVPC. The stock is restricted stock as defined by the
Securities Act of 1934, as amended and are to be issued upon the restructuring
of the company as follows:

 

First Year:

  1,100,000   

Second Year:

  500,000   

The Executive agrees to not sell or enter to any contract to pledges his shares
in any agreement prior to those shares being fully vested. The Executive also
agrees to any share/interest “lock-up provision”, which may be implemented by
the Board of Directors or any governmental regulatory body on the shareholders
of the company. In addition, the Executive shall be responsible to make all
filings with regulatory bodies upon the sale of his holdings.

 

  e. Expense Reimbursement: During the term of the Executive’s employment
hereunder, the Company, upon the submission of reasonable supporting
documentation by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including expenses for travel.

 

  f. Incentive, Saving and Retirement Plans: During the term of this Agreement,
the executive shall be entitled to participate in all incentive, saving and
retirement plans applicable to any key executives of the Company and its
subsidiaries.

 

  g. Welfare Benefit Programs: During the term of this Agreement, the Executive
and the Executive’s family shall be eligible for participation in all medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death offered by the Company to any key executives of the Company and
its subsidiaries.

 

  h. Working Facilities: During the term of this Agreement, the Company shall
furnish the Executive with an office and a secretary and such other facilities
and services adequate to perform his duties hereunder.

 

  i. Vacation: During the term of this Agreement, the Executive shall be
entitled to paid vacation of no less than three weeks per year.

 

  j. Compensation Due Upon Termination. The Executive’s right to compensation
for periods after the date his employment with the Corporation terminates shall
be determined in the accordance with the following:

 

  k.

Discharge Without Cause. If the Corporation terminates the Executive’s
employment under this Agreement without “cause” (as defined Below), the
Executive shall be entitled to receive one month base salary. Should the
Executive be terminated under this provision (without cause) the employee will
also be entitled



--------------------------------------------------------------------------------

 

to any potential bonus based on paragraph (3) (b) above on a Pro-Rata Basis,
e.g. 10 months of employment would equal 10/12 of a year or approximately 83.3%
of the bonus the Executive could have earned if employed for the entire year.

 

  l. Voluntary Resignation. The Corporation shall have no obligation to make
payments to the Executive in accordance with the provisions of paragraph 3 for
periods after the date on which the Executive’s employment with the Corporation
terminates due to the Executive’s voluntary resignation.

 

  m. Discharge for Cause. The Corporation shall have no obligation to make
payments to the Executive in accordance with the provisions of paragraph 3 for
periods after the Executive’s employment with the Corporation is terminated on
account of the Executive’s discharge for cause. The Executive shall be
considered discharged for “cause” if he is discharged by the Corporation on
account of the occurrence of one or more of the following events:

 

  (i) the Executive becomes habitually addicted to drugs or alcohol;

 

  (ii) the Executive discloses confidential information in violation of
paragraph 5;

 

  (iii) the Executive engages in competition in violation of paragraph 5;

 

  (iv) the Corporation is directed by regulatory or governmental authorities to
terminate the employment of the Executive or the Executive engages in activities
that cause actions to be taken by regulatory or governmental authorities that
have a material or adverse effect on the Corporation;

 

  (v) the Executive is indicted for a felony (other than a felony resulting from
a traffic violation);

 

  (vi) the Executive disregards his duties under this Agreement

 

  (vii) any event of misconduct involving serious moral turpitude to the extent
that, in the reasonable judgment of the Board of Directors, the Executive’s
credibility and reputation no longer conform to the standard of the
Corporation’s executives; or

 

  (viii) the Executive commits an act of fraud against the Corporation or
violates a duty of loyalty to the Corporation.

 

  n. Disability. The Corporation shall have no obligation to make payments to
the Executive in accordance with the provisions in paragraph 3 for periods after
the date the Executive’s employment with the Corporation terminates on account
of 50% or greater disability. For purposes of this subparagraph 4(d),
determination of whether the Executive is 50% disabled shall be determined in
accordance with applicable law.

 

  o. Death. The Corporation shall have no obligation to make payments to the
Executive in accordance with the provisions of paragraph 3 for periods after the
date of the Executive’s death.

 

  p.

Confidential Information and Competition. Executive hereby acknowledges that
he/he will or may be making use of, acquiring and adding to confidential
information of a special and unique nature and value affecting and relating to
the Company and its operations, including, but not limited to, the Company’s
Business, the identity of the Company’s customers and suppliers, the names,
addresses and phone numbers of



--------------------------------------------------------------------------------

 

representatives and Executives, mailing lists, computer runoffs, financial
information, prices paid by the Company for inventory, selling prices of the
Company’s products, its business practices, marketing strategies, expansion
plans, the Company’s contracts, business records and other records, the
Company’s trade secrets, formulas, inventions, techniques used in the Company’s
Business, know-how and technologies, whether or not patentable, and other
similar information relating to the Company and the Company’s Business (all the
foregoing regardless of whether same was known to Executive prior to the date
hereof or is or becomes known to third parties is hereinafter referred to
collectively as “Confidential Information”), all of which provides Company with
a competitive advantage and none of which is readily available except to
authorized representatives, agents and Executives of Company. The Executive
further recognizes and acknowledges that all Confidential Information is the
exclusive property of the Company, is material and confidential, and greatly
affects the goodwill and effective and successful conduct of the Company’s
Business. Accordingly, Executive hereby covenants and agrees that he/he will use
the Confidential Information only for the benefit of the Company and shall not
at any time, directly or indirectly, during the term of this Agreement or
afterward, divulge, reveal or communicate any Confidential Information to any
person, firm, corporation or entity whatsoever, or use any Confidential
Information for his/his own benefit or for the benefit of others, including
without limitation the solicitation of any Executives, agents, representatives,
consultants or suppliers of the Company or its successors and assigns.
Confidential Information shall not include information that is, or becomes,
generally available to the public through no violation of this Agreement by
Executive, or which is generally known within the industry.

For purposes of this Agreement, the Executive agrees that the fact the Executive
had prior knowledge of a particular item of information encompassed within the
Confidential Information, whether the same is or becomes generally known to the
public, shall not permit the disclosure or use thereof, except as permitted in
this Agreement.

 

  a. Executive recognizes and acknowledges that the Company’s Business is built
upon the confidence of the customers and that all goodwill arising out of the
Executive’s acquaintances with customers shall be the sole and exclusive
property of the Company.

 

  b. Executive hereby acknowledges and agrees that the Company would suffer
irreparable injury if Executive solicits representatives, contractors,
Executives, suppliers or consultants of the Company, diverts business from the
Company, or solicits or accepts business from clients, customers, or vendors of
the Company. As a material inducement to the Company to enter into this
Agreement, and employ or continue to employ Executive, Executive hereby
covenants and agrees that, unless the Company and its successors and assigns
shall cease to engage in the Company’s Business, during the period beginning on
the date hereof and continuing until Twelve (12) months following the date of
the termination of this Agreement, for any reason whatsoever, he/he shall not:

 

  (i)

directly or indirectly, operate, organize, maintain, establish, manage, own,
participate in, or in any manner whatsoever, individually or through any
corporation, firm or organization of which he/he shall be affiliated in any
manner whatsoever, have any interest in, whether as owner, operator, partner,
stockholder, director, trustee, officer, lender, representative,



--------------------------------------------------------------------------------

 

Executive, principal, agent, consultant or otherwise, any other business or
venture anywhere, that is in direct competition with the Company or the
Company’s Business, unless such activity shall have been previously agreed to in
writing by the Company or its successors and assigns;

 

  (ii) directly or indirectly, divert business from the Company or its
successors or assigns, or solicit business from, accept business from, divert
the business of, or attempt to convert to other methods of using the same or
similar services as are provided by the Company, any client, customer, vender or
account of the Company; or

 

  (iii) directly or indirectly, solicit for employment, employ or otherwise
engage the services of, any representatives, contractors, Executives,
distributors or consultants of the Company or its successors or assigns.

 

  c. In view of the irreparable harm and damage that would result to the Company
as a result of a breach by the Executive of the covenants in this paragraph 5,
and in view of the lack of an adequate remedy at law to compensate the Company
for such harm and damage in the event of a breach or threatened breach by the

Executive of those covenants, the Company shall have the right to receive, and
the Executive hereby consents to the issuance of, temporary and permanent
injunctions enjoining the Executive from any violation of said covenants. In the
event that a bond or other undertaking is required of the Company in connection
with the issuance of a temporary injunction, the Executive agrees that such bond
or undertaking shall not exceed One Thousand Dollars ($1,000.00), which sum is
hereby agreed to be sufficient to compensate the Executive for all damages that
may result from the wrongful issuance of such temporary injunctive relief.

 

  d. The provisions of this paragraph 5 shall be enforceable in law and in
equity notwithstanding the existence of any claim or cause of action by the
Executive against the Company whether predicated on this Agreement or otherwise.

 

  e. The Executive has carefully read and considered the provisions of this
paragraph 5 and, having done so, agrees that the restrictions set forth in such
Section are fair and reasonable and are reasonably required for the protection
of the legitimate business interests of the Company. In the event that a court
of competent jurisdiction shall determine that any of the foregoing restrictions
are unenforceable, the parties hereto agree that it is their desire that such
court substitute an enforceable restriction in place of any restriction deemed
unenforceable, and that the substituted restriction be deemed incorporated
herein and enforceable against the Executive. It is the intent of the parties
hereto that the court, in determining any such enforceable substituted
restriction, recognize that it is their intent that the foregoing restrictions
be imposed and maintained to the greatest extent possible. The foregoing shall
not be interpreted to limit any party’s rights to appeal.

 

  f. The obligations of the Executive under this paragraph 5 shall survive the
expiration or termination of this Agreement for any reason.



--------------------------------------------------------------------------------

  g. The Company’s failure or refusal to enforce any of the terms contained in
this Agreement against any other Executive or former Executive, for any reason,
shall not constitute a defense to the enforcement of this Agreement against
Executive.

 

  e. Successors. This Agreement shall be binding on, and inure to the benefit
of, the Corporation and its successors and assigns and any person acquiring all
or substantially all of the Corporation’s assets and business, whether by
merger, consolidation, purchase of assets or otherwise.

 

  f. Nonalienation. The interests of the Executive under this Agreement are not
subject to the claims of his creditors, other than the Corporation, and may not
otherwise be voluntarily or involuntarily assigned, alienated or encumbered
except to the Executive’s estate, heirs, devisees, or trust beneficiaries upon
his death.

 

  g. Waiver of Breach. The waiver by either the Corporation or the Executive of
a breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Corporation or the Executive.

 

  h. Notice. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:

 

       to the Executive addressed as follows:

 

       to the Corporation addressed as follows:

 

  i. Amendment. This Agreement may be amended or cancelled by mutual agreement
of the parties in writing without the consent of any other person and no person,
other than the parties thereto (and the Executive’s estate or beneficiaries upon
his death), shall have any rights under or interest in this Agreement or the
subject matter hereof.

 

  j. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Florida.

 

  k. Termination. All of the provisions of this Agreement shall terminate after
the expiration of the Employment Period, except that paragraph 5 shall only
terminate upon the expiration of the Non-competition Period and paragraph 6
shall terminate upon the expiration of the Non-competition Period.

 

  l.

Arbitration. Should any dispute arise pursuant to this Agreement it shall be
resolved by arbitration. This Agreement shall be interpreted under the laws of
Delaware. Venue for any proceedings shall be Sarasota, Florida. There shall be
three arbitrators. Each of the parties shall select one Arbitrator and the two
Arbitrators shall select a third arbitrator and a majority decision of the
arbitrators shall be necessary for resolution. Arbitrators shall be
professionally experienced in the nature



--------------------------------------------------------------------------------

 

of the subject of the dispute and shall arbitrate in accordance with the laws of
Delaware. The results of any such arbitration shall be binding on all Parties
and their affiliates or agents.

IN WITNESS WHEREOF, the Executive and the Corporation have executed his
Employment Agreement as of the day and year first above written.

 

 

/s/ Chuck Wernicke

   

Chuck Wernicke, Chief Technology Officer and Director

   

 

/s/ Bill Parson

   

Bill Parson, Director

   

 

/s/ Dwight Day

   

Dwight Day, Director

   

 

/s/ Chris Trina

   

Chris Trina

   